DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1 and 3-18 are pending in the instant application. Claims 6-15, 17 and 18 are rejected. Claims 1, 3-5 and 16 are allowed. 
Election/Restrictions
	It is noted that the restriction requirement has been withdrawn and claims 6-15, 17 and 18 have been rejoined (i.e., the full scope of the subject matter of claims 1 and 3-18 has been searched and examined in its entirety).  
Response to Amendment and Arguments/Remarks
	The amendment and arguments/remarks filed on September 29, 2022 have been fully considered and entered into the application. With regards to the 35 U.S.C. 103 rejection as being unpatentable over Foote et al. in view of US 2007/0270443 A1, the grounds for rejection are moot in view of Applicant’s amendment and the rejection has been withdrawn. 
However, this amendment and the rejoinder of the withdrawn claims has necessitated new grounds of rejection under 35 U.S.C. 103, which are described below. 
New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Foote et al. (The FASEB Journal, 2017, abstract, pages 1-2) in view of US 2007/0270443 A1.
Foote et al. discloses that inhibition of neuraminidase activity with an FDA approved viral neuraminidase inhibitor could potentially reverse endothelial dysfunction in animal models of diabetes as well as in patients with type II diabetes by reversing glycocalyx degradation and restoring the glycocalyx to its fully functional volume. See abstract. It is hypothesized that early in the pathogenesis of endothelial dysfunction, elevated levels of neuraminidase lead to the degradation of the glycocalyx and significantly impairs endothelial function as reflected by a reduction in the ability of arteries to dilate in response to sheer stress. See abstract. In support of the above hypothesis, evidence is provided that flow-mediated dilation is reduced ex vivo in mouse mesenteric arteries exposed to neuraminidase. See abstract. 
Foote et al. does not specifically disclose that a composition is administered to the patient nor does it disclose that the neuraminidase inhibitor can be chosen from those listed in the claims (e.g., a Neu5Ac2en derivative, zanamivir, etc.). The reference also fails to explicitly disclose wherein a zanamivir dosage ranges from about 1 mg/day to about 600 mg/day.
US 2007/0270443 A1 discloses pharmaceutical compositions comprising neuraminidase inhibitors, such as oseltamivir, zanamivir, or peramivir (see abstract, [0023] and [0038]). It is also disclosed in the reference that the pharmaceutical composition may be formulated to provide zanamivir in an amount ranging between 2 and 40 mg/day, 4 and 30 mg/day, 8 and 25 mg/day, or 10 and 20 mg/day (see [0039]). 
	 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention through routine experimentation to carry out the instant methods for treating endothelial dysfunction and for improving flow mediated dilation in patients with type II diabetes through the administration of a composition comprising zanamivir in dosage ranges from 1 mg/day to about 600 mg/day in view of the references with a reasonable expectation of success. The motivation would have been to find a successful way of treating endothelial dysfunction and for improving flow mediated dilation in patients with type II diabetes. 
Thus, a prima facie case of obviousness has been established. 
Allowable Subject Matter
Claims 1, 3-5 and 16 are allowed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626